Citation Nr: 0423528	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
disability of the right shoulder.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1993 to September 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota which 
granted service connection and assigned a 20 percent rating 
for the disability at issue.  The veteran's claims file is 
now under the jurisdiction of the Seattle, Washington RO.  In 
his VA Form 9 received in October 2000, the veteran requested 
a Travel Board hearing.  He failed to report for such hearing 
scheduled on January 27, 2003.  

In March 2003 the Board ordered additional development of the 
evidence.  In July 2003, the case was remanded for the RO to 
initially consider additional evidence received.  In May 2004 
the Board again remanded the case for issuance of an 
appropriate supplemental statement of the case.  


FINDING OF FACT

Throughout the appellate period the veteran's service 
connected right (major) shoulder disability has been 
manifested by complaints of pain, instability and decreased 
range of motion; malunion with marked deformity, limitation 
of arm motion at midway between the side and the shoulder, or 
recurrent dislocations at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements are not 
shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for disability of the right 
shoulder is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5200, 5201 and 5202 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why a 20 percent rating, but no higher, was granted in the 
June 1999 RO rating decision and in a September 2000 
statement of the case (SOC), which properly provided notice 
of this "downsteam" issue.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  An April 2001 letter documents a telephone 
conversation between the veteran and VA personnel when the 
veteran was advised of the VCAA as well as of his and VA's 
respective responsibilities in claims development.  The 
veteran was also noted to have informed VA that he had no 
additional evidence to submit.  The SOC also informed him of 
pertinent VCAA regulations and of what was needed to 
establish a higher rating.  Supplemental statements of the 
case (SSOCs), in August 2003 and May 2004 also informed the 
veteran of pertinent VCAA regulations.  The May 2004 SSOC 
also included applicable rating criteria.  

While the April 2001 letter advised the veteran to respond in 
60 days, it went on to inform him that evidence submitted 
within one year would be considered (and, in fact, everything 
submitted to date - including VA and private medical records 
-- has been accepted for the record, and considered).  While 
the veteran was not specifically advised to submit everything 
in his possession pertaining to his claim, the notice he 
received essentially had the same effect as advising him to 
submit everything he had pertinent to his claim.  Regarding 
timing of notice, it is noteworthy that while the VCAA notice 
here did not precede the decision on appeal, such notice was 
impossible as the decision predated the enactment of the 
VCAA.  The notice was provided prior to the RO's last 
adjudication and certification to the Board.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently in June 2003.  All of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Basis

The veteran contends that his service-connected right 
shoulder disability is manifested by decreased strength, 
daily pain, and functional limitations.  See October 2000 VA 
Form 9.  

Service medical records show that the veteran underwent 
arthroscopic acromioplasty of the right shoulder in March 
1998.  In June 1998, right shoulder pain syndrome and 
impingement syndrome were diagnosed.  

On December 1998 VA general medical examination the veteran 
complained of constant right shoulder pain, stiffness and 
weakness.  It was noted that the veteran was right hand 
dominant.  Examination revealed limitation of motion with 
pain, with no findings of either incoordination or 
fatigability.  The diagnosis was status post right shoulder 
arthroscopy and impingement syndrome.  An X-ray of the right 
clavicle was normal.  

The veteran underwent right shoulder surgery in November 1999 
at Madigan Army Medical Center.  Postoperative diagnoses 
included internal impingement secondary to subclinical 
instability, acromioclavicular joint arthrosis secondary to 
osteolysis of the distal clavicle and anterior labral cyst.  
A March 2000 VA magnetic resonance imaging (MRI) study showed 
post-surgical changes of the right AC [acromioclavicular] 
joint and grossly intact glenoid labrum with questionable 
subtle tear of the anterior inferior labrum.  Follow-up MRI 
testing done in April 2000 revealed no evidence of glenoid 
labrum tear or pathology.  

On May 2000 VA examination the veteran complained of 
continuing pain and decreased range of motion.  The diagnoses 
included status post right shoulder surgery, decreased range 
of motion, decreased right arm strength and clinically early 
traumatic arthritis.  

Private surgical records of February 2002 show that the 
veteran underwent arthroscopic surgery for open inferior 
capsular shift repair for multi-directional instability.

On June 2003 VA orthopedic examination the veteran complained 
of continuing problems associated with instability.  He also 
complained of increased stiffness and decreased pain since 
the February 2002 private surgery.  He complained of pain, 
worse at night, and with fishing and weightlifting.  He gave 
no history of flare-ups or swelling.  He complained of 
occasional feelings of muscle tightness and spasms.  He 
denied any problems associated with the surgical scars.  He 
did complain of increased pain with the lifting of heavy 
objects.  He indicated that he took Ibuprofen for pain.  
Examination revealed no evidence of any right shoulder 
tenderness.  Range of motion of the right shoulder was 
reported as follows:  flexion to 150 degrees, extension to 45 
degrees, abduction to 160 degrees, adduction to 10 degrees, 
internal rotation to 60 degrees and external rotation to 70 
degrees.  There were no crepitus with circumduction, no 
demonstrable laxity in the anterior posterior plane with 
stress testing, and no acromioclavicular crepitus with range 
of motion.  On abduction some increased pain in the right 
acromioclavicular joint was noted.  Increased tightness was 
reported with the shoulder in the 90 degrees abducted 
externally rotated position.  

The examiner added that no additional loss of motion due to 
pain, weakened movement, excess fatigability nor 
incoordination with repeated right shoulder range of motion 
testing was observed.  There was no atrophy.  However, pain 
did increase following range of motion testing.  There were 
no supraclavicular or lateral neck tenderness or motor 
strength weakness of the right shoulder, elbow or hand.  
Multi directional instability of the right shoulder and 
increased ligamentous laxity were diagnosed.  The examiner 
opined that right shoulder functional impairment was moderate 
in degree.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Traumatic arthritis is rated as degenerative arthritis based 
on limitation of motion.  See Codes 5010, 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 4.71a.  The Court has held that when a 
Code provides for compensation based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 20 percent rating was originally assigned by the RO for the 
veteran's service connected right shoulder disability in June 
1999 under Codes 5305 (Muscle Group V, flexor muscles of 
elbow) and 5201 (limitation of motion of the arm).  A review 
of the record revealed no Muscle Group V pathology.  Under 
Code 5201, limitation of motion of the arm at shoulder level 
is rated 20 percent for both the major and the minor 
shoulders.  Limitation of the major extremity at midway 
between the side and the shoulder level is rated 30 percent; 
and to 25 degrees from the side is rated 40 percent.  The 
veteran is right hand dominant.  (See December 1998 VA 
examination report.)  [Normal range of motion for the 
shoulder is from 0 to 180 degrees, and normal rotation is 
from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.]  

Under another potentially applicable Code, 5202, a 20 percent 
rating is granted when there is impairment of the major 
humerus with malunion and moderate deformity.  A 30 percent 
rating is granted when there is impairment of the major 
humerus with malunion and marked deformity.  Also under Code 
5202, for recurrent dislocation of the major arm at the 
scapulohumeral joint, a 20 percent rating is warranted with 
infrequent episodes, and guarding of movement only at 
shoulder level.  A 30 percent rating is granted when there is 
recurrent dislocation of the major arm at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  (Code 5203, which is also potentially applicable, 
provides for a maximum rating of 20 percent, and would 
provide the veteran no relief.)  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  Here the right shoulder disability at 
issue is not shown to have varied significantly in severity 
during the course of the appeal period.  Consequently, there 
is no evidentiary basis for "staged ratings."  



Analysis

For the veteran's service connected right shoulder disability 
to warrant the next higher, 30 percent, rating, motion would 
have to be limited to midway between the side and the 
shoulder.  The most recent examination, in June 2003, 
revealed flexion to 150 degrees, abduction to 160 degrees, 
external rotation to 70 degrees, and internal rotation to 60 
degrees.  An increased rating of 30 percent is not warranted 
under Code 5201, since motion is not limited to midway 
between the side and the shoulder.  Even considering the 
effects of pain on ranges of motion (as indicated on VA 
examination in June 2003), the degree of reduction in full 
range of motion due to pain is not so significant as to 
warrant a higher rating under Code 5201.  Additional loss of 
motion, weakness, excess fatigue or incoordination in his 
right shoulder due to physiologic pain approximating 
limitation at midway between the side and the shoulder are 
not shown.  See June 2003 VA examination report.  

Regarding the possibility of a rating under other diagnostic 
codes, there is no medical evidence of:  ankylosis of the 
scapulohumeral joint; impairment of the humerus consisting of 
episodes of recurrent dislocation of the scapulohumeral joint 
or of malunion, nonunion, or fibrous union.  Thus, higher 
ratings under Codes 5200 and 5202 are not warranted.

The schedular criteria for a rating in excess of 20 percent 
are not met.  As factors warranting extraschedular 
consideration (marked interference with employment, frequent 
hospitalizations) are neither shown nor alleged, the claim 
must be denied.


ORDER

A rating in excess of 20 percent for disability of the right 
shoulder is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



